Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 1 of 48 PagelD #: 668

Docket No. 17cv2374

EXHIBIT A
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 2 of 48 PagelD #: 669
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 1 of 47 PagelD #: 57

Nicholas Bowers (NB8145)

GARY TSIRELMAN, PC

129 Livingston Street

2™ Floor

Brooklyn, NY 11201
Counsel for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Xx
Capital 7 Funding, AMENDED COMPLAINT
Docket No. 17-cv-2374
Plaintiff
Plaintiffs Demands a Trial
- against - By Jury

Wingfield Capital Corporation, Prestige Investment
Associates, Inc., d/b/a Prestige Investments USA,
and First Choice Payment Systems, Inc., d/b/a Ist
Choice Payments

Corporate Defendants

And

Burgis Sethna, a/k/a Seth Burgess, Heath

Wagenheim, Joseph Rabito, Damian Laljie a/k/a

Damian Laltie, and John Does 1 through 15,
Individual Defendants

Xx

 

By this pleading, Plaintiff, by and through its counsel Gary Tsirelman, PC, brings
claims against Defendants, seeking monetary damages for the following: (1) violations
of the Federal Racketeering Influenced and Corrupt Organizations (RICO) Act, 18 U.S.C.
§ 1962(c); (2) violations of the Federal Racketeering Influenced and Corrupt
Organizations (RICO) Act, 18 U.S.C. § 1962 (d); (3) common law fraud; (4) aiding and

abetting fraud; (5) unjust enrichment; (6) breach of contract; and (7) conversion.
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 3 of 48 PagelD #: 670
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 2 of 47 PagelD #: 58

I. NATURE OF THE ACTION

1. Plaintiff seeks to recover more than $1,000,000.00 that the Defendants have
stolen from Three Leaf Capital and Capital 7 Funding via a fraudulent scheme.
Defendants carried out this scheme via an enterprise comprised of, among others,
Burgis Sethna, a/k/a Seth Burgess (hereinafter “Sethna”), Wingfield Capital
Corporation, Prestige Investment Associates, Inc., and First Choice Payment
Systems, Inc., Heath Wagenheim, Joseph Rabito, and Damian Laljie, as well as a
number of unknown individuals.

2. The Defendants’ ultimate aims were to steal as much money from Plaintiffs as
possible before disappearing and moving onto their next victim. To achieve this
goal, Burgis Sethna and Wingfield Capital Corporation entered into an agreement
with Plaintiff to set up a joint venture 3 Leaf Capital, LLC (hereinafter “3 Leaf”).

3. The purpose of 3 Leaf was to offer short-term funding to retailers and other
merchants in need. In reality, the Defendants intended to use 3 Leaf as a vehicle
from which to siphon money for their personal use, using Plaintiff's initial
investment in 3 Leaf as seed capital for their fraudulent scheme.

4. The Defendants orchestrated an ongoing shell game through which they identified
a potential customer that, in reality, was simply an alter ego of Defendants or a
co-conspirator, transferred money to the bogus customer, and then split the
funding proceeds with the bogus customer without any intention of returning any
proceeds to 3 Leaf.

5. In other cases, Defendants identified bona fide customers and siphoned any
payments made by the customers to bank accounts under the control of the
Defendants rather than to bank accounts under the control of 3 Leaf.

6. Sethna further defrauded Plaintiffs by writing checks from 3 Leaf’s account to
Wingfield to reimburse Wingfield for phony independent sales organization
(“ISO”) fees.

7. The Defendants’ egregious behavior extended to retaliation when confronted with
their fraud. When Plaintiff's officers and employees requested that Sethna return
the money he had stolen, Sethna repeatedly threatened to lock 3 Leaf’s office and

report Plaintiff's officers and employees to the police for trespassing.
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 4 of 48 PagelD #: 671
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 3 of 47 PagelD #: 59

8. Sethna also attempted to steal money from 3 Leaf’s employees, threatening to
hurt or kill several employees and/or their family members should those
employees not return all or part of their 3 Leaf salaries to him and his co-
conspirators.

9. Defendants’ conduct violates Federal Racketeering Influenced and Corrupt
Organizations (RICO) Act, 18 U.S.C. §1961 et seq., with predicate acts of
extortion, mail and wire fraud, and money laundering, among others. Defendants’
conduct furthermore constitutes common law fraud, unjust enrichment,
conversion, aiding and abetting fraud, and breach of contract, among others. As a
result, Defendants’ misconduct entitles Plaintiff to damages, court costs, and

attorney fees.

Il. THE PARTIES

A. Plaintiff

10. Plaintiff Capital 7 Funding is a New York corporation with a principal place of
business in the county of New York. Plaintiff is authorized to transact business in
the State of New York.

B. Defendants
1. Corporate Defendants

11. Defendant Wingfield Capital Corporation, hereinafter “Wingfield”, is a foreign
corporation organized under the laws of the State of Nevada, with a principal
place of business in New York, New York. Wingfield is managed and controlled
by Defendant Burgis Sethna.

12. Defendant Prestige Investment Associates, Inc., d/b/a Prestige Investments USA,
(“Prestige”) is a foreign corporation organized under the laws of the State of
Nevada, with a principal place of business in New York, New York.

13. Defendant First Choice Payment Systems, Inc., d/b/a 1st Choice Payments, (“First
Choice”) is a domestic corporation organized under the laws of the State of New

York, with a principal place of business in New York, New York.
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 5 of 48 PagelD #: 672
Case 1:17-cv-02374-RRM-ST Document4 Filed 05/04/17 Page 4 of 47 PagelD #: 60

2. Individual Defendants

14. Defendant Burgis Sethna, a/k/a Seth Burgess is, upon information and belief, a
citizen and resident of New York State. He is the true owner and CEO of
Wingfield, Prestige and First Choice.

15. Defendant Heath Wagenheim resides in and is a citizen of New Jersey. He is the
nominal Chief Technology Officer of Wingfield.

16. Defendant Joseph Rabito resides in and is a citizen of New York. Rabito is the
nominal Chief Financial Officer of Wingfield.

17. Defendant Damian Laljie a/k/a Damian Laltie resides in and is a citizen of New
York. He is the nominal Chief Operating Officer of Wingfield.

18. JOHN DOE Defendants 1-15 are, upon information and belief, persons or entities
who worked with, conspired with, or otherwise participated in Defendants’

scheme to defraud Plaintiff.

II. JURISDICTION, VENUE AND STATUTE OF LIMITATIONS

19. This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. § 1331, due to the claims brought under 18 U.S.C. §§ 1961 through 1968
(the Racketeer Influenced and Corrupt Organizations ("RICO") Act) because they
arise under the laws of the United States. In addition, this Court has supplemental
jurisdiction over the subject matter of the state law claims asserted in this action
pursuant to 28 U.S.C. § 1367.

20. Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern
District of New York is the District where one or more of the Defendants reside
and because this is the District where a substantial amount of the activities
forming the basis of the Complaint occurred.

21. The causes of action detailed within this complaint fall within the pertinent statute
of limitation requirements. Notably, the corrupt organization and fraudulent
conduct as alleged below was discovered by Plaintiff less than one year prior to

the date of this Complaint.
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 6 of 48 PagelD #: 673
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 5 of 47 PagelD #: 61

IV. FACTUAL BASIS FOR CLAIMS
1. Background
22. This Complaint details how a group of supposed businesspeople, together with
co-conspirators, have established a fraudulent scheme to steal money from
Plaintiffs via the joint venture 3 Leaf and to direct any monies legitimately owed

to 3 Leaf to accounts under Defendants’ control.

2. The Incorporation of the 3 Leaf Joint Venture

23. Plaintiff and Wingfield agreed on November 25, 2015, to for 3 Leaf Capital as a
limited liability company jointly owned equally by both parties. The agreement
was made pursuant to the efforts of Defendant Sethna, who had spent significant
time advocating such a joint venture to Plaintiff and its members. The agreement
is attached hereto as Exhibit A.

24. Plaintiff and Wingfield agreed to make an initial capital contribution of
$2,500,000.00 each. These funds were intended to serve as the initial operating
capital for 3 Leaf from which employee salaries and funding to customers would
be drawn.

25. In addition to the written agreement, Plaintiff and Wingfield agreed that the
offices would be located at One Penn Plaza, Suite 2527 New York, New York
10119 (“Penn Plaza Office”). The Penn Plaza Office was leased by the owner to
Wingfield and/or Prestige, to whom Plaintiff paid $78,750 in November of 2015

as prepayment for 3.5 months rent and 2 months security deposit.

3. The Intended Operation of 3 Leaf
26. Plaintiff and Defendants verbally agreed to operate 3 Leaf jointly, with Burgis.
Wagenheim and Laljie managing day-to-day operations, including obtaining
office equipment, business productivity software, and hiring and managing
employees. Plaintiff and Defendants agreed that Burgis would have the ultimate

responsibility of managing 3 Leaf’s operations and sales activities.
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 7 of 48 PagelD #: 674
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 6 of 47 PagelD #: 62

27. The Parties agreed that 3 Leaf would operate as a funding company, focusing on
purchasing future receivables from businesses in need of short-term funding of
less than $500,000.00.

28. The Parties agreed that 3 Leaf would offer capital to potential customers via
funding agreements in which 3 Lead agreed to buy a fixed amount of customers’
future receivables in return for an immediate payment to the customers.

29. The Parties further agreed that 3 Leaf would collect on the future receivables by
entering into agreements in which the customers would agree that a fixed amount
of the customer’s daily credit card and/or debit card sales revenue would be
withdrawn daily by 3 Leaf from a designated account owned by the customer.

30. Defendant Sethna purported to contact potential customers for this arrangement
and facilitate 3 Leaf’s agreements with customers in arm’s-length transactions.

31. In return for this service, Defendant Sethna charged Plaintiff a 6% management
fee of all funding provided to customers in exchange for his expertise in running
profitable funding companies.

32. The Parties also agreed that Wagenheim, Laljie, and Rabito would perform c-
level executive work, including management of 3 Leaf’s operations, finances, and
technology.

33. In order to allow 3 Leaf to function smoothly, Plaintiffs and Defendants agreed
that Plaintiff and Defendants would be co-signatories on any account in 3 Leaf’s
name.

34. In reality, Sethna and the other Individual Defendants intended from the
beginning to use 3 Leaf to defraud Plaintiff and to siphon any monies invested
into 3 Leaf by Plaintiff.

4. An Overview of Defendants’ Fraudulent Scheme

35. Defendants operated 3 Leaf for their own personal gain by continually defrauding
Plaintiff via phony transactions with customers who were fictional, alter egos of
Defendants, or Defendants’ co-conspirators. Defendants also siphoned substantial
amounts of money collected from 3 Leaf’s bona fide customers.

36. Sethna directed the operation of the fraudulent scheme.
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 8 of 48 PagelD #: 675
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 7 of 47 PagelD #: 63

37. Wagenheim, Laljie and Rabito participated in the scheme by making
misrepresentations and falsifying records about the day-to-day expenses at 3 Leaf,
the amounts recouped from customers, the existence of bona fide third party
customers, and the operations of 3 Leaf.

38. Defendants’ core scheme was to illegally siphon money from Plaintiff and to steal
the proceeds of any purchase agreement by depositing the proceeds from any
funding agreement into Wingfield’s accounts and refusing to transfer money
owed to 3 Leaf.

39. In the event any payments were made by the customers into 3 Leaf’s accounts,
Defendants arranged that Sethna and Laljie were the only authorized signatories
on 3 Leaf’s bank accounts. This allowed them to shield their theft and money
laundering from Plaintiff and its owners.

40. Sethna attempted to hide his role in the scheme from the outset by arranging with
the other Individual Defendants to incorporate the Corporate Defendants in their
names and to leave his name off of any agreements or articles of incorporation.

41. In fact, Sethna orchestrated the fraudulent scheme.

42. Although Defendants agreed to provide 3 Leaf with start-up capital, Defendants
never did and relied solely on capital provided by Plaintiff.

43. Defendants used this capital to bootstrap their scheme.

44. The Defendants’ plan was to recruit third parties to pose as bona fide customers
willing to sell future receivables from their retail businesses in exchange for an
immediate payment from 3 Leaf.

45. In exchange for kickbacks from Defendants, the sham customers would enter into
agreements with 3 Leaf.

46. Defendants presented 3 Leaf with a number of such sham customers every month
and convinced 3 Leaf to provide capital to make payments to the customers under
the receivable purchase agreements.

47. The sham customers would then quickly default and stop payments to 3 Leaf,
generally within months.

48. In reality, the bulk of any payment made to the sham customers would be directed

by the sham customers and Defendants to Defendants.
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 9 of 48 PagelD #: 676
Case 1:17-cv-02374-RRM-ST Document4 Filed 05/04/17 Page 8 of 47 PagelD #: 64

49. Furthermore, although Defendants and Plaintiff agreed that any payments made
by the customers would be deposited automatically into 3 Leaf’s bank accounts;
in many cases Defendants altered agreements with the customers so that payments
would be automatically deposited into Wingfield’s accounts.

50. Defendants would use a portion of the proceeds of the original sale of receivables
to make piecemeal payments to 3 Leaf in order to conceal their fraud.

51. In many cases, Defendants misrepresented to Plaintiff that although the customer
defaulted on the purchase agreement, Defendants had recovered all money due to
3 Leaf and would repay 3 Leaf.

52. Defendants then made a small number of repayments to 3 Leaf, claiming that the
payments came from the defaulting customers. Defendants kept the bulk of the
money due to 3 Leaf and Plaintiffs under the receivables purchase agreements.

53. Defendants also attempted to siphon money from 3 Leaf’s employees. Defendants
hired dozens of employees, none of whom ever were able to close a sale or attract
a customer. Defendants never intended these employees to make any sales but
rather saw them as potential sources of income.

54. Sethna repeatedly threatened and extorted money from 3 Leaf’s employees,
threatening to hurt or kill the employees or their families if the employees did not
surrender a portion of their paycheck to him.

55. Sethna accomplished these threats against 3 Leaf employees by claiming that he
had connections to organized crime and could essentially order criminals to harm
or kill his enemies, including 3 Leaf’s employees and Defendants.

56. Eventually, Sethna made the same boasts to Plaintiff’s owners and representatives
in order to frighten Plaintiff into allowing Defendants’ scheme to continue.

57. Defendants’ final move in October of 2016 was to remove Plaintiffs and its
representative’s names as co-signatories on 3 Leaf’s accounts, effectively seizing
3 Leaf’s assets as their own.

58. Defendants stole $91,000.00 from 3 Leaf’s Empire State Bank account,
$25,800.00 from 3 Leaf’s Astoria bank account, and $500.00 from 3 Leaf’s Bank

of America account in this manner.
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 10 of 48 PagelD #: 677
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 9 of 47 PagelD #: 65

5. Defendants’ Specific Sham Transactions
Defendants’ Theft of Monies Related to Wingfield’s Agreement with Carillo
Trucking

59. In November of 2015, 3 Leaf agreed to fund Wingfield’s purchase $280,000.00
worth of receivables from Carillo Trucking, a business located in Hereford,
Texas, in exchange for an immediate cash payment of $200,000.00 to Carillo
Trucking. Carillo agreed to pay Wingfield daily out of its receivables.

60. Defendants agreed to pay the entire $280,000.00 into 3 Leaf’s account in order to
provide capital to 3 Leaf.

61. Carillo Trucking agreed deposit the payments into Wingfield’s account.
Wingfield agreed to promptly transfer the money to 3 Leaf’s accounts.

62. Sethna and the other individual Defendants brokered the deal.

63. Plaintiffs transferred $200,000.00 to Wingfield, which Defendants claimed paid
the same sum to Carillo Trucking, in December, 2015, pursuant to the agreement.

64. In November of 2015, Sethna wrote a check out of 3 Leaf’s account for
$20,000.00 payable to Defendant Wingfield.

65. Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Carillo Trucking.

66. In fact, Sethna fabricated the third-party broker and directed the $20,000.00 to
Defendants.

67. Defendants consistently failed to transfer the proceeds to 3 Leaf’s accounts on
time, delaying payment by four to six weeks.

68. In September 2016, Wingfield ceased to transfer any additional proceeds to 3
Leaf. Defendants provided no explanation for this failure.

69. Of the $280,000.00 owed to 3 Leaf, 3 Leaf only collected $177,000.00.
Defendants stole the remaining $103,000.00, in addition to the fraudulent charge
for an ISO broker.

70. Defendants repeated this pattern of deceit over the next year.
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 11 of 48 PagelD #: 678
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 10 of 47 PagelD #: 66

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Two Paper Dolls

71. In November of 2015, 3 Leaf agreed to fund Wingfield’s purchase $280,000.00
worth of receivables from Two Paper Dolls, LLC, a business located in Wayne,
Pennsylvania, in exchange for an immediate cash payment of $200,000.00 to Two
Paper Dolls, LLC. Two Paper Dolls, LLC agreed to pay 3 Leaf daily out of its
receivables.

72. Defendants agreed to pay the entire $280,000.00 into 3 Leaf’s account in order to
provide capital to 3 Leaf.

73. Two Paper Dolls, LLC agreed deposit the payments into Wingfield’s account.
Wingfield agreed to promptly transfer the money to 3 Leaf’s accounts.

74, Sethna and the other individual Defendants brokered the deal.

75. Plaintiffs transferred $200,000.00 to Wingfield, which Defendants claimed paid
the same sum to Two Paper Dolls, LLC, in December, 2015, pursuant to the
agreement.

76. In November of 2015, Sethna wrote a check out of 3 Leaf’s account for
$20,000.00 payable to Defendant Wingfield.

77. Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Two Paper Dolls, LLC.

78. In fact, Sethna fabricated the third-party broker and directed the $20,000.00 to
Defendants.

79. Defendants consistently failed to transfer the proceeds to 3 Leaf’s accounts on
time, delaying payment by four to six weeks.

80. In September 2016, Wingfield ceased to transfer any additional proceeds to 3
Leaf. Defendants provided no explanation for this failure.

81. Of the $280,000.00 owed to 3 Leaf, 3 Leaf only collected $177,000.00.
Defendants stole the remaining $103,000.00, in addition to the fraudulent charge
for an ISO broker.

10
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 12 of 48 PagelD #: 679
Case 1:17-cv-02374-RRM-ST Document4 Filed 05/04/17 Page 11 of 47 PagelD #: 67

Defendants’ Theft of Monies Related to 3 Leaf’s First Agreement with Quality Products
USA, Corp.

82. In December of 2015, 3 Leaf agreed to purchase $85,200.00 worth of receivables
from Quality Products USA, Corp., a business allegedly located in Clifton, New
Jersey, in exchange for an immediate cash payment of $60,000.00 to Quality
Products USA, Corp. Quality Products USA, Corp., agreed to pay 3 Leaf daily out
of its receivables.

83. Plaintiffs transferred $60,000.00 to 3 Leaf, which immediately paid the same sum
to Quality Products USA, Corp., in December, 2015, pursuant to the agreement.

84. Quality Products USA, Corp. agreed deposit the payments into Wingfield’s
account. Wingfield agreed to promptly transfer the money to 3 Leaf’s accounts.

85. Sethna and the other individual Defendants brokered the deal. In December of
2015, Sethna wrote a check out of 3 Leaf’s account for $6,000.00 payable to
Defendant Wingfield.

86. Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Quality Products USA, Corp.

87.In fact, Sethna fabricated the third-party broker and directed the $6,000.00 to
Defendants.

88. Burgis Sethna admitted to Plaintiff's representatives that the owner of Quality
Products USA, Corp., is his personal friend. Neither Quality Products USA,
Corp., nor its owner has responded to any communications from Plaintiff or its
employees.

89. Defendants recruited the owner of Quality Products USA, Corp., to assist in their
scheme to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in

exchange for a kickback.

11
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 13 of 48 PagelD #: 680
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 12 of 47 PagelD #: 68

90. In September 2016, Defendants ceased transferring any additional proceeds to 3
Leaf. Defendants provided no explanation for this failure.

91. Of the $85,200.00 owed to 3 Leaf, 3 Leaf only collected $49,729.00. Defendants
stole the remaining $35,471.00, in addition to the fraudulent charge for an ISO

broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Second Agreement with Quality
Products USA, Corp.

92. In December of 2015, 3 Leaf agreed to purchase $86,904.00 worth of receivables
from Quality Products USA, Corp., a business allegedly located in Clifton, New
Jersey, in exchange for an immediate cash payment of $61,120.00 to Quality
Products USA, Corp. Quality Products USA, Corp., agreed to pay 3 Leaf daily out
of its receivables.

93. Plaintiffs transferred $60,120.00 to 3 Leaf, which immediately paid the same sum
to Quality Products USA, Corp., in December, 2015, pursuant to the agreement.

94. Quality Products USA, Corp. agreed deposit the payments into Wingfield’s
account. Wingfield agreed to promptly transfer the money to 3 Leaf’s accounts.

95. Sethna and the other individual Defendants brokered the deal. In December of
2015, Sethna wrote a check out of 3 Leaf’s account for $6,120.00 payable to
Defendant Wingfield.

96. Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Quality Products USA, Corp.

97. In fact, Sethna fabricated the third-party broker and directed the $6,120.00 to
Defendants.

98. Burgis Sethna admitted to Plaintiff's representatives that the owner of Quality
Products USA, Corp., is his personal friend. Neither Quality Products USA,
Corp., nor its owner has responded to any communications from Plaintiff or its

employees.

12
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 14 of 48 PagelD #: 681
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 13 of 47 PagelD #: 69

99. Defendants recruited the owner of Quality Products USA, Corp., to assist in their
scheme to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

100. In September 2016, Defendants ceased transferring any additional proceeds to 3

Leaf. Defendants provided no explanation for this failure.

101. Of the $86,904.00 owed to 3 Leaf, 3 Leaf only collected $39,744.00. Defendants

stole the remaining $47,160.00, in addition to the fraudulent charge for an ISO

broker.

Defendants’ Theft of Monies Related to 3 Leaf’s First Agreement with 7110 Partners
LLC

102.In December of 2015, 3 Leaf agreed to purchase $248,500.00 worth of
receivables from 7110 Partners, LLC (d/b/a Mendoza Argentine Steak House),
which operated a restaurant business allegedly located in Brooklyn, New York,
in exchange for an immediate cash payment of $175,500.00. 7110 Partners, LLC,
agreed to pay 3 Leaf daily out of its receivables.

103. Plaintiffs transferred $175,500.00 to 3 Leaf, which immediately paid the same
sum to 7110 Partners, LLC, in December, 2015, pursuant to the agreement.

104.7110 Partners, LLC, agreed deposit the payments into a lockbox account, to
which Defendants were co-signatories. Defendants agreed to promptly transfer
the money to 3 Leaf’s accounts upon receipt in the lockbox account.

105. Sethna and the other individual Defendants brokered the deal. In December of
2015, Sethna wrote a check out of 3 Leaf’s account for $17,500.00 payable to
Defendant Wingfield.

106.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with 7110 Partners, LLC.

13
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 15 of 48 PagelD #: 682
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 14 of 47 PagelD #: 70

107.In fact, Sethna fabricated the third-party broker and directed the $17,500.00 to
Defendants.

108. Burgis Sethna admitted to Plaintiff's representatives that the owners of 7110
Partners, LLC, are his personal friends. Neither 7110 Partners, LLC, nor its
owners has responded to any communications from Plaintiff or its employees.

109. Defendants recruited the owners of 7110 Partners, LLC, to assist in their scheme
to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

110.7110 Partners, LLC, immediately ceased operations of the restaurant funded by
the agreement with 3 Leaf after receiving the funding and distributing it among
themselves and Defendants.

111. Defendants hid this fact from Plaintiffs long enough to secure a second round of
funding for 7110 Partners, LLC, for a business at a different location.

112.Defendants repeatedly misrepresented to Plaintiff via telephone calls and in-
person conversations that they and 7110 Partners, LLC, would return the money
3 Leaf paid to 7110 Partners, LLC.

113. Defendants have not paid 3 Leaf any money pursuant to the agreement with 7110
Partners, LLC.

114. Defendants stole the entire $248,500.00, in addition to the fraudulent charge for
an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Second Agreement with 7110
Partners LLC
115.In March of 2016, 3 Leaf agreed to purchase $195,000.00 worth of receivables
from 7110 Partners, LLC (d/b/a Bar 13, Inc.), a business allegedly located in
New York, New York, in exchange for an immediate cash payment of
$150,000.00. 7110 Partners, LLC, agreed to pay 3 Leaf daily out of its

receivables.

14
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 16 of 48 PagelD #: 683
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 15 of 47 PagelD #: 71

116. Plaintiffs transferred $150,000.00 to 3 Leaf, which immediately paid the same
sum to 7110 Partners, LLC, in March, 2016, pursuant to the agreement.

117.7110 Partners, LLC agreed deposit the payments into a lockbox account to which
Defendants were co-signatories. Defendants agreed to promptly transfer the
money to 3 Leaf’s account upon receipt.

118. Sethna and the other individual Defendants brokered the deal.

119.In December of 2015, Sethna wrote a check out of 3 Leaf’s account for
$15,000.00 payable to Defendant Wingfield.

120.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with 7110 Partners, LLC.

121.In fact, Sethna fabricated the third-party broker and directed the $15,000.00 to
Defendants.

122. Burgis Sethna admitted to Plaintiff's representatives that the owners of 7110
Partners, LLC, are his personal friends. Neither 7110 Partners, LLC, nor its
owners have responded to any communications from Plaintiff or its employees.

123. Defendants recruited the owner of 7110 Partners, LLC, to assist in their scheme
to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

124. In June 2016, Defendants ceased transferring any additional proceeds to 3 Leaf.
Defendants continued to collect the payments from 7110 Partners, LLC.

125.In July of 2016, Burgis and one of the co-owners of 7110 Partners, LLC, Mr.
Eddie Batiz, came to the offices of 3 Leaf to intimidate and threaten Plaintiff's
representatives. Mr. Batiz brought a golf club with him and threatened to use it to
bludgeon Plaintiff's owners and representatives if they continued to inquire

about payments due to 3 Leaf.

15
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 17 of 48 PagelD #: 684
Case 1:17-cv-02374-RRM-ST Document4 Filed 05/04/17 Page 16 of 47 PagelD #: 72

126.O0f the $195,000.00 owed to 3 Leaf, 3 Leaf only collected $70,816.00.
Defendants stole the remaining $124,184.00, in addition to the fraudulent charge
for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Sabre
Transportation, Corp.

127.In December of 2015, 3 Leaf agreed to purchase $280,000.00 worth of
receivables from Sabre Transportation, Corp., a business allegedly located in
Hicksville, New York in exchange for an immediate cash payment of
$200,000.00. Sabre Transportation, Corp., agreed to pay 3 Leaf daily out of its
receivables.

128. Plaintiffs transferred $200,000.00 to 3 Leaf, which immediately paid the same
sum to Sabre Transportation, Corp., in December, 2015, pursuant to the
agreement.

129. Sabre Transportation, Corp., agreed deposit the payments into 3 Leaf’s account.

130. Sethna and the other individual Defendants brokered the deal. In December of
2015, Sethna wrote a check out of 3 Leaf’s account for $20,000.00 payable to
Defendant Wingfield.

131.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Sabre Transportation, Corp.

132.In fact, Sethna fabricated the third-party broker and directed the $20,000.00 to
Defendants.

133. Defendants recruited the owner of Sabre Transportation, Corp., to assist in their
scheme to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

134.In September 2016, Defendants, as co-signatories on 3 Leaf’s bank accounts,

removed Plaintiff and Plaintiff's representatives as co-signatories on 3 Leaf’s

16
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 18 of 48 PagelD #: 685
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 17 of 47 PagelD #: 73

accounts, effectively stealing all contents of the accounts and preventing
Plaintiffs from accessing their share of the proceeds of any agreement.

135.Of the $280,000.00 owed to 3 Leaf, 3 Leaf only collected $224,224.00.
Defendants stole the remaining $55,776.00, in addition to the fraudulent charge
for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Scrappy Auto Body
Associates, Inc.

136.In December of 2015, 3 Leaf agreed to purchase $280,000.00 worth of
receivables from Scrappy Auto Body Associates, Inc., a business allegedly
located in Hicksville, New York in exchange for an immediate cash payment of
$200,000.00 to Scrappy Auto Body Associates, Inc. Scrappy Auto Body
Associates, Inc., agreed to pay 3 Leaf daily out of its receivables.

137. Plaintiffs transferred $200,000.00 to 3 Leaf, which immediately paid the same
sum to Scrappy Auto Body Associates, Inc., in December, 2015, pursuant to the
agreement.

138. Scrappy Auto Body Associates, Inc., agreed deposit the payments into 3 Leaf’s
account.

139. Sethna and the other individual Defendants brokered the deal. In December of
2015, Sethna wrote a check out of 3 Leaf’s account for $20,000.00 payable to
Defendant Wingfield.

140. Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Sabre Transportation, Corp.

141.In fact, Sethna fabricated the third-party broker and directed the $20,000.00 to
Defendants.

142. Defendants recruited the owner of Scrappy Auto Body Associates, Inc., to assist
in their scheme to defraud Plaintiff by posing as a legitimate counterparty to the

17
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 19 of 48 PagelD #: 686
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 18 of 47 PagelD #: 74

funding agreement and to transfer any money received from 3 Leaf to
Defendants in exchange for a kickback.

143.In September 2016, Defendants, as co-signatories on 3 Leaf’s bank accounts,
removed Plaintiff and Plaintiff's representatives as co-signatories on 3 Leaf’s
accounts, effectively stealing all contents of the accounts and preventing
Plaintiffs from accessing their share of the proceeds of any agreement.

144.Of the $280,000.00 owed to 3 Leaf, 3 Leaf only collected $195,218.00.
Defendants stole the remaining $84,782.00, in addition to the fraudulent charge
for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Postal Hiring
Authority

145. In February of 2016, 3 Leaf agreed to purchase $280,000.00 worth of receivables
from Postal Hiring Authority, a business allegedly located in Norcross, Georgia,
in exchange for an immediate cash payment of $200,000.00. Postal Hiring
Authority, agreed to pay 3 Leaf daily out of its receivables.

146. Plaintiffs transferred $200,000.00 to 3 Leaf, which immediately paid the same
sum to Scrappy Auto Body Associates, Inc., in February, 2016, pursuant to the
agreement.

147. Postal Hiring Authority agreed deposit the payments into 3 Leaf’s account.

148.Sethna and the other individual Defendants brokered the deal. In February of
2016, Sethna wrote a check out of 3 Leaf’s account for $20,000.00 payable to
Defendant Wingfield.

149. Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Postal Hiring Authority.

150.In fact, Sethna fabricated the third-party broker and directed the $20,000.00 to
Defendants.

18
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 20 of 48 PagelD #: 687
Case 1:17-cv-02374-RRM-ST Document4 Filed 05/04/17 Page 19 of 47 PagelD #: 75

151. Defendants recruited the owner of Postal Hiring Authority to assist in their
scheme to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

152.Postal Hiring Authority defaulted on its payments within two months of
receiving funding.

153.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement.

154. To date, Postal Hiring Authority and Sethna have paid 3 Leaf $133,333.00 of the
$280,000.00 due under the agreement. Defendants stole the remaining
$146,667.00, in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Progress Printing,
Corp.

155.In February of 2016, 3 Leaf agreed to purchase $399,000.00 worth of receivables
from Progress Printing, Corp., a business allegedly located in Woodside, New
York, in exchange for an immediate cash payment of $300,000.00. Progress
Printing, Corp., agreed to pay 3 Leaf daily out of its receivables.

156. Plaintiffs transferred $300,000.00 to 3 Leaf, which immediately paid the same
sum to Progress Printing, Corp., in February, 2016, pursuant to the agreement.

157. Progress Printing, Corp. agreed deposit the payments into a lockbox account to
which Defendants were co-signatories. Defendants agreed to promptly transfer
the money to 3 Leaf’s account upon receipt.

158.Sethna and the other individual Defendants brokered the deal. In February of
2016, Sethna wrote a check out of 3 Leaf’s account for $30,000.00 payable to
Defendant Wingfield.

159.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Progress Printing, Corp.

19
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 21 of 48 PagelD #: 688
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 20 of 47 PagelD #: 76

160. In fact, Sethna fabricated the third-party broker and directed the $30,000.00 to
Defendants.

161. Defendants recruited the owner of Progress Printing, Corp. to assist in their
scheme to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

162. Progress Printing, Corp. defaulted on its payments within one month of receiving
funding.

163. Sethna claimed that Defendants recovered the full remaining amount due under
the agreement. Sethna agreed to pay the recovered amount back to 3 Leaf at a
rate of $250.00 per day.

164. To date, Progress Printing, Corp. and Sethna have paid 3 Leaf $39,100.00 of the
$399,000.00 due under the agreement. Defendants stole the remaining
$359,910.00, in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Texas National
Contractors, LLC.

165. In December of 2015, 3 Leaf agreed to purchase $13,500.00 worth of receivables
from Texas National Contractors, LLC, a business allegedly located in Katy,
Texas, in exchange for an immediate cash payment of $10,000.00. Texas
National Contractors, LLC, agreed to pay 3 Leaf daily out of its receivables.

166. Plaintiffs transferred $10,000.00 to 3 Leaf, which immediately paid the same
sum to Texas National Contractors, LLC, in December, 2015, pursuant to the
agreement.

167.Texas National Contractors, LLC, agreed deposit the payments into 3 Leaf’s
account.

168.Sethna and the other individual Defendants brokered the deal. In December of
2015, Sethna wrote a check out of 3 Leaf’s account for $1,000.00 payable to
Defendant Wingfield.

169.Burgis claimed to Plaintiff's representatives that the check was meant to

reimburse a third-party broker for an ISO fee. Sethna refused to disclose the

20
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 22 of 48 PagelD #: 689
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 21 of 47 PagelD #: 77

identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Texas National Contractors, LLC.

170.In fact, Sethna fabricated the third-party broker and directed the $1,000.00 to
Defendants.

171. Defendants recruited the owner of Texas National Contractors, LLC, to assist in
their scheme to defraud Plaintiff by posing as a legitimate counterparty to the
funding agreement and to transfer any money received from 3 Leaf to
Defendants in exchange for a kickback.

172. Texas National Contractors, LLC, defaulted on its payments within one month of
receiving funding.

173. Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Texas National Contractors, LLC, and that he would repay
the same to Plaintiff.

174.To date, Texas National Contractors, LLC, and Sethna have paid 3 Leaf
$1,161.00 of the $13,500.00 due under the agreement. Defendants stole the
remaining $12,339.00, in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with RGV Contracting,
LLC.

'175.In January of 2016, 3 Leaf agreed to purchase $13,800.00 worth of receivables
from RGV Contracting, LLC, a business allegedly located in Maineville, Ohio,
in exchange for an immediate cash payment of $10,000.00. RGV Contracting,
LLC, agreed to pay 3 Leaf daily out of its receivables.

176. Plaintiffs transferred $10,000.00 to 3 Leaf, which immediately paid the same
sum to RGV Contracting, LLC in January, 2016, pursuant to the agreement.

177.RGV Contracting, LLC, agreed deposit the payments into 3 Leaf’s account.

178.Sethna and the other individual Defendants brokered the deal. In January of
2016, Sethna wrote a check out of 3 Leaf’s account for $1,000.00 payable to
Defendant Wingfield.

21
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 23 of 48 PagelD #: 690
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 22 of 47 PagelD #: 78

179.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with RGV Contracting, LLC.

180.In fact, Sethna fabricated the third-party broker and directed the $1,000.00 to
Defendants.

181.Defendants recruited the owner of RGV Contracting, LLC, to assist in their
scheme to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

182. RGV Contracting, LLC, defaulted on its payments within one month of receiving
funding.

183. Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from RGV Contracting, LLC, and would repay the same to 3 Leaf.

184.To date, RGV Contracting, LLC, and Sethna have paid 3 Leaf $2,848.00 of the
$13,800.00 due under the agreement. Defendants stole the remaining $10,952.00,
in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Grandpark, Corp.

185.In January of 2016, 3 Leaf agreed to purchase $77,000.00 worth of receivables
from Grandpark, Corp., a business allegedly located in Chino Hills, California, in
exchange for an immediate cash payment of $55,000.00. Grandpark, Corp.,
agreed to pay 3 Leaf daily out of its receivables.

186. Plaintiffs transferred $55,000.00 to 3 Leaf, which immediately paid the same
sum to Grandpark, Corp., in January, 2016, pursuant to the agreement.

187. Grandpark, Corp., agreed deposit the payments into 3 Leaf’s account.

188.Sethna and the other individual Defendants brokered the deal. In January of
2016, Sethna wrote a check out of 3 Leaf’s account for $5,500.00 payable to
Defendant Wingfield.

22
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 24 of 48 PagelD #: 691
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 23 of 47 PagelD #: 79

189.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiffs representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Grandpark, Corp.

190.In fact, Sethna fabricated the third-party broker and directed the $5,500.00 to
Defendants.

191. Defendants recruited the owner of Grandpark, Corp., to assist in their scheme to
defraud Plaintiff by posing as a legitimate counterparty to the funding agreement
and to transfer any money received from 3 Leaf to Defendants in exchange for a
kickback.

192.Grandpark, Corp., defaulted on its payments within one month of receiving
funding.

193.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Grandpark, Corp., and would repay the same to 3 Leaf.

194.To date, Grandpark, Corp., and Sethna have paid 3 Leaf $2,619.00 of the
$77,000.00 due under the agreement. Defendants stole the remaining $74,381.00,
in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with KRP
Holdings/Soteria

195.In February of 2016, 3 Leaf agreed to purchase $85,200.00 worth of receivables
from KRP Holdings/Soteria, a business allegedly located in Buffalo, New York,
in exchange for an immediate cash payment of $60,000.00. KRP
Holdings/Soteria agreed to pay 3 Leaf daily out of its receivables.

196. Plaintiffs transferred $60,000.00 to 3 Leaf, which immediately paid the same
sum to KRP Holdings/Soteria, in February, 2016, pursuant to the agreement.

197. KRP Holdings/Soteria agreed deposit the payments into 3 Leaf’s account.

198.Sethna and the other individual Defendants brokered the deal. In February of
2016, Sethna wrote a check out of 3 Leaf’s account for $6,000.00 payable to
Defendant Wingfield.

23
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 25 of 48 PagelD #: 692
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 24 of 47 PagelD #: 80

199.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with KRP Holdings/Soteria.

200.In fact, Sethna fabricated the third-party broker and directed the $6,000.00 to
Defendants.

201.Defendants recruited the owner of KRP Holdings/Soteria to assist in their
scheme to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

202. KRP Holdings/Soteria defaulted on its payments within two months of receiving
funding.

203.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from KRP Holdings/Soteria and would repay the same to 3 Leaf.

204.To date, KRP Holdings/Soteria and Sethna have paid 3 Leaf $10,433.00 of the
$85,200.00 due under the agreement. Defendants stole the remaining $74,767.00,
in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with SBS America, LLC

205.In March of 2016, 3 Leaf agreed to purchase $39,480.00 worth of receivables
from SBS America, LLC, a business allegedly located in Auburn, AL, in
exchange for an immediate cash payment of $28,000.00. SBS America, LLC,
agreed to pay 3 Leaf daily out of its receivables.

206. Plaintiffs transferred $28,000.00 to 3 Leaf, which immediately paid the same
sum to SBS America, LLC, in March, 2016, pursuant to the agreement.

207.SBS America, LLC agreed deposit the payments into 3 Leaf’s account.

208.Sethna and the other individual Defendants brokered the deal. In February of
2016, Sethna wrote a check out of 3 Leaf’s account for $2,800.00 payable to
Defendant Wingfield.

24
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 26 of 48 PagelD #: 693
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 25 of 47 PagelD #: 81

209.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with SBS America, LLC.

210.In fact, Sethna fabricated the third-party broker and directed the $2,800.00 to
Defendants.

211. Defendants recruited the owner of SBS America, LLC to assist in their scheme to
defraud Plaintiff by posing as a legitimate counterparty to the funding agreement
and to transfer any money received from 3 Leaf to Defendants in exchange for a
kickback.

212.SBS America, LLC defaulted on its payments within two months of receiving
funding.

213.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from SBS America, LLC and would repay the same to 3 Leaf.

214.To date, SBS America, LLC and Sethna have paid 3 Leaf $27,940.00 of the
$39,480.00 due under the agreement. Defendants stole the remaining $11,540, in
addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Direct
Enterprises/ReMax

215.In March of 2016, 3 Leaf agreed to purchase $137,000.00 worth of receivables
from Direct Enterprises/ReMax in exchange for an immediate cash payment of
$100,000.00. Direct Enterprises/ReMax agreed to pay 3 Leaf daily out of its
receivables.

216. Plaintiffs transferred $100,000.00 to 3 Leaf, which immediately paid the same
sum to Direct Enterprises/ReMax in March, 2016, pursuant to the agreement.

217. Direct Enterprises/ReMax agreed deposit the payments into 3 Leaf’s account.

218.Sethna and the other individual Defendants brokered the deal. In February of
2016, Sethna wrote a check out of 3 Leaf’s account for $10,000.00 payable to
Defendant Wingfield.

25
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 27 of 48 PagelD #: 694
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 26 of 47 PagelD #: 82

219.Burgis claimed to Plaintiffs representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Direct Enterprises/ReMax.

220.In fact, Sethna fabricated the third-party broker and directed the $10,000.00 to
Defendants.

221. Defendants recruited the owner of SBS America, LLC to assist in their scheme to
defraud Plaintiff by posing as a legitimate counterparty to the funding agreement
and to transfer any money received from 3 Leaf to Defendants in exchange for a
kickback.

222. Direct Enterprises/ReMax defaulted on its payments in September, 2016.

223.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Direct Enterprises/ReMax and would repay the same to 3
Leaf.

224.To date, Direct Enterprises/ReMax and Sethna have paid 3 Leaf $93,673.00 of
the $137,000.00 due under the agreement. Defendants stole the remaining
$43,327.00, in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with L and B Snacks,
LLC

225.In March of 2016, 3 Leaf agreed to purchase $34,500.00 worth of receivables
from L & B Snacks, LLC, a business allegedly located in Charleston, South
Carolina, in exchange for an immediate cash payment of $25,000.00. L & B
Snacks, LLC, agreed to pay 3 Leaf daily out of its receivables.

226. Plaintiffs transferred $25,000.00 to 3 Leaf, which immediately paid the same
sum to L & B Snacks, LLC, in March, 2016, pursuant to the agreement.

227.L & B Snacks, LLC agreed deposit the payments into 3 Leaf’s account.

228.Sethna and the other individual Defendants brokered the deal. In February of
2016, Sethna wrote a check out of 3 Leaf’s account for $2,500.00 payable to
Defendant Wingfield.

26
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 28 of 48 PagelD #: 695
Case 1:17-cv-02374-RRM-ST Document4 Filed 05/04/17 Page 27 of 47 PagelD #: 83

229.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with L & B Snacks, LLC.

230.In fact, Sethna fabricated the third-party broker and directed the $2,500.00 to
Defendants.

231. Defendants recruited the owner of L & B Snacks, LLC to assist in their scheme
to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

232.L & B Snacks, LLC defaulted on its payments within three months of receiving
funding. .

233.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from L & B Snacks, LLC and would repay the same to 3 Leaf.

234.To date, L & B Snacks, LLC and Sethna have paid 3 Leaf $9,200.00 of the
$34,500.00 due under the agreement. Defendants stole the remaining $25,300.00,
in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Christopher’s House

235.In March of 2016, 3 Leaf agreed to purchase $104,250.00 worth of receivables
from Christopher’s House, a business allegedly located in Cuyahoga Falls, Ohio,
in exchange for an immediate cash payment of $75,000.00. Christopher’s House
agreed to pay 3 Leaf daily out of its receivables.

236. Plaintiffs transferred $75,000.00 to 3 Leaf, which immediately paid the same
sum to Christopher’s House, in March, 2016, pursuant to the agreement.

237. Christopher’s House agreed deposit the payments into 3 Leaf’s account.

238. Sethna and the other individual Defendants brokered the deal. In March of 2016,
Sethna wrote a check out of 3 Leaf’s account for $7,500.00 payable to Defendant
Wingfield.

27
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 29 of 48 PagelD #: 696
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 28 of 47 PagelD #: 84

239.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiffs representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Christopher’s House.

240.In fact, Sethna fabricated the third-party broker and directed the $7,500.00 to
Defendants.

241. Defendants recruited the owner of Christopher’s House to assist in their scheme
to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

242.Christopher’s House defaulted on its payments within two months of receiving
funding.

243.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Christopher’s House and would repay the same to 3 Leaf.

244.To date, Christopher’s House and Sethna have paid 3 Leaf $14,893.00 of the
$104,250.00 due under the agreement. Defendants stole the remaining
$89,357.00, in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s First Agreement with Chicky Boom

245.In March of 2016, 3 Leaf agreed to purchase $27,000.00 worth of receivables
from Chicky Boom, a business allegedly located in Red Bank, New Jersey, in
exchange for an immediate cash payment of $20,000.00. Chicky Boom agreed to
pay 3 Leaf daily out of its receivables.

246. Plaintiffs transferred $20,000.00 to 3 Leaf, which immediately paid the same
sum to Chicky Boom, in March, 2016, pursuant to the agreement.

247.Chicky Boom agreed deposit the payments into a lockbox account, to which
Defendants were co-signatories. Defendants agreed to promptly transfer the

money to 3 Leaf’s accounts upon receipt in the lockbox account.

28
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 30 of 48 PagelD #: 697
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 29 of 47 PagelD #: 85

248. Sethna and the other individual Defendants brokered the deal. In March of 2016,
Sethna wrote a check out of 3 Leaf’s account for $2,000.00 payable to Defendant
Wingfield.

249.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Chicky Boom.

250.In fact, Sethna fabricated the third-party broker and directed the $2,000.00 to
Defendants.

251.Defendants recruited the owner of Chicky Boom to assist in their scheme to
defraud Plaintiff by posing as a legitimate counterparty to the funding agreement
and to transfer any money received from 3 Leaf to Defendants in exchange for a
kickback.

252.Chicky Boom defaulted on its payments within three months of receiving
funding.

253.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Chicky Boom and would repay the same to 3 Leaf.

254.To date, Chicky Boom and Sethna have not paid 3 Leaf any of the $27,000.00
due under the agreement. Defendants thus stole $27,000.00, in addition to the

fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Second Agreement with Chicky
Boom

255.In March of 2016, 3 Leaf agreed to purchase $27,000.00 worth of receivables
from Chicky Boom, a business allegedly located in Red Bank, New Jersey, in
exchange for an immediate cash payment of $20,000.00. Chicky Boom agreed to
pay 3 Leaf daily out of its receivables.

256. Plaintiffs transferred $20,000.00 to 3 Leaf, which immediately paid the same
sum to Chicky Boom, in March, 2016, pursuant to the agreement.

29
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 31 of 48 PagelD #: 698
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 30 of 47 PagelD #: 86

257.Chicky Boom agreed deposit the payments into a lockbox account, to which
Defendants were co-signatories. Defendants agreed to promptly transfer the
money to 3 Leaf’s accounts upon receipt in the lockbox account.

258.Sethna and the other individual Defendants brokered the deal. In March of 2016,
Sethna wrote a check out of 3 Leaf’s account for $2,000.00 payable to Defendant
Wingfield.

259.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Chicky Boom.

260.In fact, Sethna fabricated the third-party broker and directed the $2,000.00 to
Defendants.

261.Defendants recruited the owner of Chicky Boom to assist in their scheme to
defraud Plaintiff by posing as a legitimate counterparty to the funding agreement
and to transfer any money received from 3 Leaf to Defendants in exchange for a
kickback.

262.Chicky Boom defaulted on its payments within three months of receiving
funding.

263.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Chicky Boom and would repay the same to 3 Leaf.

264.To date, Chicky Boom and Sethna have paid 3 Leaf $25,167.00 of the
$27,000.00 due under the agreement. Defendants thus stole $1,833.00, in
addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Haileys/Middleton Pub,
Corp.
265.In March of 2016, 3 Leaf agreed to purchase $144,000.00 worth of receivables
from Haileys/Middleton Pub, Corp., a business allegedly located in Middleton,
Massachusetts, in exchange for an immediate cash payment of $100,000.00.
Haileys/Middleton Pub, Corp., agreed to pay 3 Leaf daily out of its receivables.

30
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 32 of 48 PagelD #: 699
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 31 of 47 PagelD #: 87

266. Plaintiffs transferred $100,000.00 to 3 Leaf, which immediately paid the same
sum to Haileys/Middleton Pub, Corp., in March, 2016, pursuant to the
agreement.

267. Haileys/Middleton Pub, Corp. agreed deposit the payments into a lockbox
account, to which Defendants were co-signatories. Defendants agreed to
promptly transfer the money to 3 Leaf’s accounts upon receipt in the lockbox
account.

268. Sethna and the other individual Defendants brokered the deal. In March of 2016,
Sethna wrote a check out of 3 Leaf’s account for $10,000.00 payable to
Defendant Wingfield.

269.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Haileys/Middleton Pub, Corp.

270.In fact, Sethna fabricated the third-party broker and directed the $10,000.00 to
Defendants.

271.Defendants recruited the owner of Haileys/Middleton Pub, Corp. to assist in their
scheme to defraud Plaintiff by posing as a legitimate counterparty to the funding -
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

272. Haileys/Middleton Pub, Corp. defaulted on its payments within three months of
receiving funding.

273.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Haileys/Middleton Pub, Corp. and would repay the same to 3
Leaf.

274.To date, Haileys/Middleton Pub, Corp. and Sethna have paid 3 Leaf $109,869.00
of the $144,000.00 due under the agreement. Defendants thus stole $34,131.00,
in addition to the fraudulent charge for an ISO broker.

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Corcho Vine Corp.

31
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 33 of 48 PagelD #: 700
Case 1:17-cv-02374-RRM-ST Document4 Filed 05/04/17 Page 32 of 47 PagelD #: 88

275.In March of 2016, 3 Leaf agreed to purchase $182,000.00 worth of receivables
from Corcho Vine Corp., a business allegedly located in New York, New York,
in exchange for an immediate cash payment of $130,000.00. Corcho Vine Corp.,
Corp., agreed to pay 3 Leaf daily out of its receivables.

276. Plaintiffs transferred $130,000.00 to 3 Leaf, which immediately paid the same
sum to Corcho Vine Corp. in March, 2016, pursuant to the agreement.

277.Corcho Vine Corp. agreed deposit the payments into a lockbox account, to which
Defendants were co-signatories. Defendants agreed to promptly transfer the
money to 3 Leaf’s accounts upon receipt in the lockbox account.

278. Sethna and the other individual Defendants brokered the deal. In March of 2016,
Sethna wrote a check out of 3 Leaf’s account for $13,000.00 payable to
Defendant Wingfield.

279.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Corcho Vine Corp.

280.In fact, Sethna fabricated the third-party broker and directed the $13,000.00 to
Defendants.

281. Defendants recruited the owner of Corcho Vine Corp. to assist in their scheme to
defraud Plaintiff by posing as a legitimate counterparty to the funding agreement
and to transfer any money received from 3 Leaf to Defendants in exchange for a
kickback.

282.Corcho Vine Corp. defaulted on its payments within three months of receiving
funding.

283.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Corcho Vine Corp. and would repay the same to 3 Leaf.

284.To date, Corcho Vine Corp. and Sethna have paid 3 Leaf $97,195.00 of the
$182,000.00 due under the agreement. Defendants thus stole $84,805.00, in
addition to the fraudulent charge for an ISO broker.

32
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 34 of 48 PagelD #: 701
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 33 of 47 PagelD #: 89

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Furnishing Direct
285.In March of 2016, 3 Leaf agreed to purchase $104,000.00 worth of receivables
from Furnishing Direct, a business allegedly located in Garden Grove,
California, in exchange for an immediate cash payment of $80,000.00.
Furnishing Direct agreed to pay 3 Leaf daily out of its receivables.

286. Plaintiffs transferred $80,000.00 to 3 Leaf, which immediately paid the same
sum to Furnishing Direct in March, 2016, pursuant to the agreement.

287. Furnishing Direct agreed deposit the payments into a lockbox account, to which
Defendants were co-signatories. Defendants agreed to promptly transfer the
money to 3 Leaf’s accounts upon receipt in the lockbox account.

288. Sethna and the other individual Defendants brokered the deal. In March of 2016,
Sethna wrote a check out of 3 Leaf’s account for $8,000.00 payable to Defendant
Wingfield.

289.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff’s representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Furnishing Direct.

290.In fact, Sethna fabricated the third-party broker and directed the $8,000.00 to
Defendants.

291. Defendants recruited the owner of Furnishing Direct to assist in their scheme to
defraud Plaintiff by posing as a legitimate counterparty to the funding agreement
and to transfer any money received from 3 Leaf to Defendants in exchange for a
kickback.

292.Sethna locked Plaintiff and its representatives out of the lockbox and 3 Leaf’s
accounts in September of 2016, effectively stealing the contents of those
accounts as well as any subsequent payments into those accounts by Furnishing
Direct.

293.To date, Furnishing Direct and Sethna have paid 3 Leaf $42,735.00 of the
$104,000.00 due under the agreement. Defendants thus stole $61,265.00, in
addition to the fraudulent charge for an ISO broker.

33
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 35 of 48 PagelD #: 702
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 34 of 47 PagelD #: 90

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Luxe Boutique, LLC

294. In December of 2015, 3 Leaf agreed to purchase $29,600.00 worth of receivables
from Luxe Boutique, LLC, in exchange for an immediate cash payment of
$20,000.00. Luxe Boutique, LLC, agreed to pay 3 Leaf daily out of its
receivables.

295.Plaintiffs transferred $20,000.00 to 3 Leaf, which immediately paid the same
sum to Luxe Boutique, LLC, in December, 2015, pursuant to the agreement.

296. Luxe Boutique, LLC, agreed deposit the payments into 3 Leaf’s account.

297.Sethna and the other individual Defendants brokered the deal. In December of
2015, Sethna wrote a check out of 3 Leaf’s account for $2,000.00 payable to
Defendant Wingfield.

298.Burgis claimed to Plaintiffs representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiffs representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Luxe Boutique, LLC.

299.In fact, Sethna fabricated the third-party broker and directed the $2,000.00 to
Defendants.

300. Defendants recruited the owner of Luxe Boutique, LLC to assist in their scheme
to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

301.Luxe Boutique, LLC defaulted on its payments within months of receiving
funding.

302. Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Luxe Boutique, LLC, and would repay the same to 3 Leaf.

303.To date, Luxe Boutique, LLC, and Sethna have paid 3 Leaf $24,857.00 of the
$29,600.00 due under the agreement. Defendants stole the remaining $4,743.00,
in addition to the fraudulent charge for an ISO broker.

34
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 36 of 48 PagelD #: 703
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 35 of 47 PagelD #: 91

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with Millennium Travel
& Tours

304.In April of 2016, 3 Leaf agreed to purchase $42,600.00 worth of receivables
from Millennium Travel & Tours in exchange for an immediate cash payment of
$30,000.00. Millennium Travel & Tours agreed to pay 3 Leaf daily out of its
receivables.

305. Plaintiffs transferred $30,000.00 to 3 Leaf, which immediately paid the same
sum to Millennium Travel & Tours in April, 2016, pursuant to the agreement.

306. Millennium Travel & Tours agreed deposit the payments into 3 Leaf’s account.

307.Sethna and the other individual Defendants brokered the deal. In December of
2015, Sethna wrote a check out of 3 Leaf’s account for $3,000.00 payable to
Defendant Wingfield.

308.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff's representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with Millennium Travel & Tours. |

309.In fact, Sethna fabricated the third-party broker and directed the $3,000.00 to
Defendants.

310. Defendants recruited the owner of Millennium Travel & Tours to assist in their
scheme to defraud Plaintiff by posing as a legitimate counterparty to the funding
agreement and to transfer any money received from 3 Leaf to Defendants in
exchange for a kickback.

311.Millennium Travel & Tours defaulted on its payments within months of
receiving funding.

312.Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from Millennium Travel & Tours and would repay the same to 3
Leaf.

313.To date, Millennium Travel & Tours and Sethna have paid 3 Leaf $12,607.00 of
the $42,600.00 due under the agreement. Defendants stole the remaining
$29,993.00, in addition to the fraudulent charge for an ISO broker.

35
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 37 of 48 PagelD #: 704
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 36 of 47 PagelD #: 92

Defendants’ Theft of Monies Related to 3 Leaf’s Agreement with DRT Testerman

314.In April of 2016, 3 Leaf agreed to purchase $41,700.00 worth of receivables
from DRT Testerman in exchange for an immediate cash payment of $30,000.00.
DRT Testerman agreed to pay 3 Leaf daily out of its receivables.

315.Plaintiffs transferred $30,000.00 to 3 Leaf, which immediately paid the same
sum to DRT Testerman in April, 2016, pursuant to the agreement.

316. DRT Testerman agreed deposit the payments into 3 Leaf’s account.

317.Sethna and the other individual Defendants brokered the deal. In December of
2015, Sethna wrote a check out of 3 Leaf’s account for $3,000.00 payable to
Defendant Wingfield.

318.Burgis claimed to Plaintiff's representatives that the check was meant to
reimburse a third-party broker for an ISO fee. Sethna refused to disclose the
identity of the broker to Plaintiff’s representatives. Sethna also refused to provide
proof that Wingfield paid any third party for any costs related to the transaction
with DRT Testerman.

319.In fact, Sethna fabricated the third-party broker and directed the $3,000.00 to
Defendants.

320. Defendants recruited the owner of DRT Testerman to assist in their scheme to
defraud Plaintiff by posing as a legitimate counterparty to the funding agreement
and to transfer any money received from 3 Leaf to Defendants in exchange for a
kickback.

321. DRT Testerman defaulted on its payments within months of receiving funding.

322. Sethna claimed that Defendants recovered the full remaining amount due under
the agreement from DRT Testerman and would repay the same to 3 Leaf.

323.To date, DRT Testerman and Sethna have paid 3 Leaf $39,908.00 of the
$41,700.00 due under the agreement. Defendants stole the remaining $2,792.00,
in addition to the fraudulent charge for an ISO broker.

324. Plaintiff is therefore entitled to $1,324,571.00 in damages, plus costs and

attorney fees related to Defendants’ fraudulent scheme...

36
.Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 38 of 48 PagelD #: 705
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 37 of 47 PagelD #: 93

6. Defendants’ Violation of the Federal Wire Fraud Statute18 U.S.C. §1343

325. Defendants, in order to accomplish the above thefts, routinely utilized their
telephones, including cellular phones, to contact Plaintiffs’ representatives to
describe the nature of the supposed transaction and to provide fraudulent reports
on the progress of the transactions.

326. Furthermore, Plaintiff and its representatives regularly contacted Defendants, in
particular Sethna, via the telephone to discuss the progress of the transactions
and, once the Defendants had illegally taken over 3 Leaf’s bank accounts, to
discuss.

327. Defendants regularly made misrepresentations to Plaintiff's representatives over
the telephone. Such misrepresentations included:

a. That Defendants paid ISO fees to third parties when, in fact, Defendants
merely siphoned money from 3 Leaf’s accounts;

b. That Defendants had identified bona-fide customers when, in reality, no
such customers existed or, if the customers did exist, they colluded with
Defendants to split the monies obtained from Plaintiff and 3 Leaf when
they never had any intent to pay 3 Leaf the full amount owed under the
receivables purchase agreements;

c. That Defendants actually transferred money from 3 Leaf to customers
when, in reality, Defendants kept the lion’s share of any amounts obtained
from Plaintiff;

d. That payments made to Plaintiff and/or 3 Leaf under the alleged contracts
to buy receivables were actually made by bona fide customers when, in
reality, Defendants merely transferred back a portion of money they had
stolen from 3 Leaf, generally using money just received to buy receivables
from a new supposed customer; and

e. That Defendants required money from Plaintiff to fund the day-to-day
operations of 3 Leaf when, in reality, Defendants siphoned part or all of

any payments from Plaintiff.

37
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 39 of 48 PagelD #: 706
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 38 of 47 PagelD #: 94

328. The telephone calls between Defendants and Plaintiffs representatives routinely
crossed state lines and involved calls between phones with area codes in different
States.

329.Defendant’s misrepresentations concealed their fraudulent scheme and induced

Plaintiff to continue to invest in 3 Leaf, causing the damages asserted in this suit.

7. Defendants’ Violation of the Federal Money Laundering 18 U.S.C. §1956

330. Once they had stolen the money from Plaintiff and 3 Leaf, Defendants violated
18 U.S.C. §1956 by using the proceeds from their wire fraud to further finance
their illegal scheme to defraud Plaintiff.

331. Specifically, Defendants would set up sham deals for 3 Leaf to buy a company’s
receivables and then request that Plaintiff would provide 3 Leaf the money for
the purchase. Defendants would then siphon all or the majority of the supposed
purchase price to themselves, in some instances paying kickbacks to the
supposed customer. The customer would never see the majority of the purchase
price and, in many cases, colluded with Defendants to perpetrate the fraudulent
transaction.

332.The Defendants would make sham payments and transfers into 3 Leaf’s bank
account from their own accounts and claim such payments were from the
supposed customers. In reality, Defendants made the payments out of the
proceeds of their fraudulent scheme in order to conceal the extent of their
scheme. Defendants had no intention of paying the full amount owed 3 Leaf on
any transaction.

333.Defendants intended the transfer of monies to not only conceal their scheme
from Plaintiff but to induce Plaintiff into continuing to believe that 3 Leaf was
carrying on legitimate business.

334. Defendants thus used the money it had obtained unlawfully from Plaintiff to
both conceal the nature of their fraudulent scheme and to fund further sham

transactions with which to defraud Plaintiff.

38
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 40 of 48 PagelD #: 707
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 39 of 47 PagelD #: 95

CAUSES OF ACTION
First Cause of Action (Count I)
Against All Defendants
[Violation of RICO, 18 U.S.C § 1962(c)]

335. Plaintiff incorporates, as though fully set forth herein, each and every allegation
as set forth in the paragraphs above.

336.The Defendants together operated an ongoing “enterprise” (the “Sethna
Enterprise”) as that term is defined in 18 U.S.C. § 1961(4). The enterprise
engages in activities that affect interstate commerce.

337.The Defendants knowingly and willfully have conducted and participated in the
conduct of the Sethna Enterprise’s affairs through a pattern of racketeering
activity.

338. The Sethna Enterprise has conducted a pattern of racketeering activity, including
wire fraud, as defined by 18 U.S.C. §1343, money laundering as defined by 18
U.S.C. § 1956, and extortion. Defendants routinely used the wires to make
misrepresentations to Plaintiff regarding the nature of the sham business
transactions Defendants engineered to siphon money from Plaintiff. Defendants
also routinely engaged in financial transactions to both conceal and further their
fraudulent scheme. Defendants also extorted money from 3 Leaf’s employees by
threatening violence against them and their loved ones if they would not turn
over a portion of their wages to Sethna. Defendants further attempted to extort
Plaintiff's representatives by threatening violence against them should Plaintiff
continue to demand transparency from Defendants.

339. Defendants used the wires again and again to make material misrepresentations
to Plaintiff regarding the nature of the supposed deals for 3 Leaf to buy the
supposed customers’ future receivables, to make misrepresentations about the
need for Plaintiff to transfer money to 3 Leaf for day-to-day expenses, and about
the need to employ supposed ISO specialists to facilitate 3 Leaf’s deals.
Defendants used the wires to induce Plaintiff to transfer money to 3 Leaf and/or
Defendants under false pretenses and proceeded to siphon the money to

Defendants.

39
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 41 of 48 PagelD #: 708
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 40 of 47 PagelD #: 96

340.As a direct result of and in reasonable reliance upon these misleading
Defendants’ misrepresentations, the Plaintiffs transferred money to Defendants
and/or 3 Leaf in the belief such money would be used in legitimate business.

341.Defendants associated with the foregoing enterprise, and participated-both
directly and indirectly-in the conduct of this enterprise through a pattern of
racketeering activities.

342. Defendants' conduct in violation of 18 U.S.C. § 1962(c) was therefore the direct
and proximate cause of Plaintiff's injury.

343. By virtue of the Defendants' violations of 18 U.S.C. § 1962(c), Plaintiff is
entitled to recover from them three times the damages sustained by reason of the
reports submitted by them, and others acting in concert with them, together with
the costs of suit, including reasonable attorney's fees. Plaintiff is entitled to
recover an amount to be determined at trial, but in no event less than
$3,973,000.00 (three million and nine hundred seventy three thousand dollars),

for claims denied as a result of the aforementioned conduct.

Second Cause of Action (Count II)
Against All Defendants
[Violation of RICO, 18 U.S.C § 1962(d)]

344. Plaintiff incorporates, as though fully set forth herein, each and every allegation
as set forth in the paragraphs above.

345.210. The Defendants together operated an ongoing “enterprise” (the “Sethna
Enterprise”) as that term is defined in 18 U.S.C. § 1961(4). The enterprise
engages in activities that affect interstate commerce.

346. The Defendants knowingly and willfully have agreed, combined and conspired
to conduct and participate, directly or indirectly, in the conduct of the Sethna
Enterprise’s affairs through a pattern of racketeering activity.

347. The Sethna Enterprise has conducted a pattern of racketeering activity, including
wire fraud, as defined by 18 U.S.C. §1343, money laundering as defined by 18
U.S.C. § 1956, and extortion. Defendants routinely used the wires to make

40
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 42 of 48 PagelD #: 709
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 41 of 47 PagelD #: 97

misrepresentations to Plaintiff regarding the nature of the sham business
transactions Defendants engineered to siphon money from Plaintiff. Defendants
also routinely engaged in financial transactions to both conceal and further their
fraudulent scheme. Defendants also extorted money from 3 Leaf’s employees by
threatening violence against them and their loved ones if they would not turn
over a portion of their wages to Sethna. Defendants further attempted to extort
Plaintiff's representatives by threatening violence against them should Plaintiff
continue to demand transparency from Defendants.

348. Defendants used the wires again and again to make material misrepresentations
to Plaintiff regarding the nature of the supposed deals for 3 Leaf to buy the
supposed customers’ future receivables, to make misrepresentations about the
need for Plaintiff to transfer money to 3 Leaf for day-to-day expenses, and about
the need to employ supposed ISO specialists to facilitate 3 Leaf’s deals.
Defendants used the wires to induce Plaintiff to transfer money to 3 Leaf and/or
Defendants under false pretenses and proceeded to siphon the money to
Defendants.

349.As a direct result of and in reasonable reliance upon these misleading
Defendants’ misrepresentations, the Plaintiffs transferred money to Defendants
and/or 3 Leaf in the belief such money would be used in legitimate business.

350. Defendants associated with the foregoing enterprise, and participated-both
directly and indirectly-in the conduct of this enterprise through a pattern of
racketeering activities.

351. Defendants conspired to engage in conduct in violation of 18 U.S.C. § 1962(c).

352. By virtue of the Defendants’ violations of 18 U.S.C. § 1962(d), Plaintiff is
entitled to recover from them three times the damages sustained by reason of the
reports submitted by them, and others acting in concert with them, together with
the costs of suit, including reasonable attorney's fees. Plaintiff is entitled to
recover an amount to be determined at trial, but in no event less than
$3,973,000.00 (three million and nine hundred seventy three thousand dollars),

for claims denied as a result of the aforementioned conduct.

41
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 43 of 48 PagelD #: 710
Case 1:17-cv-02374-RRM-ST Document4 Filed 05/04/17 Page 42 of 47 PagelD #: 98

Third Cause of Action (Count IID)
Against All Defendants
(Common Law Fraud)

353. Plaintiff incorporates, as though fully set forth herein, each and every allegation
in the paragraphs set forth above.

354. Defendants knowingly and intentionally made false and fraudulent statements of
material fact to Plaintiff and have concealed material facts from Plaintiff in the
course of their relationship with Plaintiff.

355.The false and fraudulent statements of material fact and acts of fraudulent
concealment include, but are not limited to:

a. Defendants’ representations that the proposed transaction in which 3 Leaf
would buy customers’ future receivables were bona fide transactions
when, in reality, the transactions were shams with the purpose of inducing
Plaintiff to transfer money to 3 Leaf, which defendants then siphoned;

b. Defendants’ representations that each such transaction required an ISO
Broker fee when no such fee was ever paid but was retained by
Defendants; and

c. Defendants’ misrepresentations as to the amounts needed by 3 Leaf for its
day-to-day operations, which induced Plaintiff to transfer money to 3
Leaf, which Defendants then siphoned to themselves.

356. Defendants intentionally made the above-detailed false and fraudulent statements
and concealed material acts in a calculated effort to induce Plaintiff to transfer
money to 3 Leaf’s account, to which Defendants had access. Defendants then
siphoned the money from 3 Leaf’s account to their own, stealing the money from
Plaintiff.

357. The conduct of Defendants deprived Plaintiff of over $1,400,000.00 (one million
and four hundred thousand dollars), the exact amount to be determined at trial.

358. Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and dishonesty that entitles Plaintiff to recover punitive damages.

42
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 44 of 48 PagelD #: 711
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 43 of 47 PagelD #: 99

359. Accordingly, by virtue of the foregoing, Plaintiff is entitled to compensatory and
punitive damages/together with interest and costs, and any other relief the Court

deems just and proper.

Fourth Cause of Action (Count IV)
Against All Defendants
(Aiding and Abetting Common Law Fraud)

360. Plaintiff incorporates, as though fully set forth herein, each and every allegation
in the paragraphs set forth above.

361. Defendants, including John Doe Defendants, aided and abetted the rest of the
Defendants in perpetrating their fraudulent scheme.

362. Defendants knowingly and intentionally made false and fraudulent statements of
material fact to Plaintiff and have concealed material facts from Plaintiff in the
course of their relationship with Plaintiff.

363.The false and fraudulent statements of material fact and acts of fraudulent
concealment include, but are not limited to:

a. Defendants’ representations that the proposed transaction in which 3 Leaf
would buy customers’ future receivables were bona fide transactions
when, in reality, the transactions were shams with the purpose of inducing
Plaintiff to transfer money to 3 Leaf, which defendants then siphoned;

b. Defendants’ representations that each such transaction required an ISO
Broker fee when no such fee was ever paid but was retained by
Defendants; and

c. Defendants’ misrepresentations as to the amounts needed by 3 Leaf for its
day-to-day operations, which induced Plaintiff to transfer money to 3
Leaf, which Defendants then siphoned to themselves.

364. Defendants intentionally made the above-detailed false and fraudulent statements
and concealed material acts in a calculated effort to induce Plaintiff to transfer
money to 3 Leaf’s account, to which Defendants had access. Defendants then
siphoned the money from 3 Leaf’s account to their own, stealing the money from

Plaintiff.

43
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 45 of 48 PagelD #: 712
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 44 of 47 PagelD #: 100

365. Furthermore, Defendants, including John Doe Defendants, presented themselves
to Plaintiff as bona fide customers seeking to sell future receivables in exchange
for a one-time payment from 3 Leaf.

366. Defendants also aided the fraud by operating 3 Leaf as a supposedly functioning
company, which included hiring sales staff and managing office space. At no
time did 3 Leaf operate as an actual company, as the sales staff made no sales; all
of the supposed purchases of receivables were managed by Defendant Sethna.

367. The conduct of Defendants deprived Plaintiff of over $1,400,000.00 (one million
and four hundred thousand dollars), the exact amount to be determined at trial.

368. Defendants’ extensive fraudulent conduct demonstrates a high degree of moral
turpitude and dishonesty that entitles Plaintiff to recover punitive damages.

369. Accordingly, by virtue of the foregoing, Plaintiff is entitled to compensatory and
punitive damages/together with interest and costs, and any other relief the Court

deems just and proper.

Fifth Cause of Action (Count V)
Against All Defendants
(Unjust Enrichment)
370. Plaintiff incorporates, as though fully set forth herein, each and every allegation
in the paragraphs set forth above.
371.As set forth above, Defendants have engaged in unlawful and improper acts,
resulting in harm to Plaintiff.
372. Defendants have been enriched at Plaintiff's expense by siphoning money from 3
Leaf to which Plaintiffs’ are entitled.
373. By reason of the above, Defendants have been unjustly enriched in an amount to
be determined at trial, but in no event less than $1,400,000.00 (one million and

four hundred thousand dollars).

Sixth Cause of Action (Count VI)

44
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 46 of 48 PagelD #: 713
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 45 of 47 PagelD #: 101

Against Wingfield, Sethna, Laljie, Rabito, Wagenheim, Prestige, and First
Choice (“Breach Defendants”)
(Breach of Contract)

374. Plaintiff incorporates, as though fully set forth herein, each and every allegation
in the paragraphs set forth above.

375.The Breach Defendants and Plaintiff entered into agreements, including written
contracts, providing that Plaintiff would contribute half of the funds required for
the set-up and operation of 3 Leaf and that Plaintiff would receive half of any
profits realized by 3 Leaf.
376. Defendants contributed no money to 3 Leaf and, instead, continually induced
Plaintiff to contribute money to 3 Leaf to fund 3 Leaf’s day-to-day operation.
377.Defendants retained the majority of money received by 3 Leaf in violation of
their agreements with Plaintiff.

378.In October of 2016, Defendants illegally seized control of 3 Leaf’s bank
accounts by removing Plaintiff's representatives as signatories, in violation of
their agreement.

379.By reason of the above, Defendants have caused damages to Plaintiff in an
amount to be determined at trial, but in no event less than $1,400,000.00 (one

million and four hundred thousand dollars).

Seventh Cause of Action (Count VII)
Against Wingfield, Sethna, Laljie, Rabito, Wagenheim, Prestige, and First
Choice (“Conversion Defendants”)
(Conversion)

380. Plaintiff incorporates, as though fully set forth herein, each and every allegation

in the paragraphs set forth above.
381. Plaintiff had a right to the funds in 3 Leaf’s possession.
382. The Conversion Defendants illegally seized control of 3 Leaf’s bank accounts by

removing Plaintiff's representatives as signatories.

383. Defendants have refused Plaintiffs access to 3 Leaf’s accounts and its contents.

45
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 47 of 48 PagelD #: 714
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 46 of 47 PagelD #: 102

384. By reason of the above, Defendants have caused damages to Plaintiff in an
amount to be determined at trial, but in no event less than $100,000.00 (one

hundred thousand dollars).

WHEREFORE, Plaintiff Capital 7 Funding, demands that a Judgment be entered in its
favor:

A. On the First Cause of action against the Defendants named therein, a judgment
holding that by virtue of the Defendants' violations of 18 U.S.C. § 1962(c), Plaintiff is
entitled to recover from them three times the damages sustained by reason of the reports
submitted by them, and others acting in concert with them, the amount to be determined
at trial, but in no event less than $3,973,000.00 (three million and nine hundred seventy
three thousand dollars), together with the costs of suit, including reasonable attorney's
fees.

B. On the Second Cause of Action against Defendants named therein, a judgment holding
that by virtue of the Defendants’ violations of 18 U.S.C. § 1962(d), Plaintiff is entitled to
recover from them three times the damages sustained by reason of the reports submitted
by them, and others acting in concert with them, the amount to be determined at trial, but
in no event less than $3,973,000.00 (three million and nine hundred seventy three
thousand dollars), together with the costs of suit, including reasonable attorney's fees.

D. On the Third Cause of Action against Defendants named therein, a judgment holding
that by virtue of the allegations contained therein, Plaintiff is entitled to compensatory
and punitive damages/together with interest and costs, the amount to be determined at
trial, but in no event less than $1,400,000.00 (one million and four hundred thousand
dollars), together with reasonable attorney's fees, and any other relief the Court deems
Just and proper.

E. On the Fourth Cause of Action against Defendants named therein, a judgment holding
that by virtue of the allegations contained therein, Plaintiff is entitled to compensatory
and punitive damages/together with interest and costs, the amount to be determined at

trial, but in no event less than $1,400,000.00 (one million and four hundred thousand

46
Case 1:17-cv-02374-RRM-ST Document 81-1 Filed 06/21/19 Page 48 of 48 PagelD #: 715
Case 1:17-cv-02374-RRM-ST Document 4 Filed 05/04/17 Page 47 of 47 PagelD #: 103

dollars), together with reasonable attorney's fees and any other relief the Court deems just
and proper.

F. On the Fifth Cause of Action against Defendants named therein, a judgment
holding that by virtue of the allegations contained therein, Plaintiff is entitled to
compensatory and punitive damages/together with interest and costs, the amount to be
determined at trial, but in no event less than$1,400,000.00 (one million and four hundred
thousand dollars), together with reasonable attorney's fees and any other relief the Court
deems just and proper

G. On the Sixth Cause of Action against Defendants named therein, a judgment
holding that by virtue of the allegations contained therein, Plaintiff is entitled to
compensatory and punitive damages/together with interest and costs, the amount to be
determined at trial, but in no event less than $1,400,000.00 (one million and four hundred
thousand dollars), together with reasonable attorney's fees and any other relief the Court
deems just and proper.

G. On the Seventh Cause of Action against Defendants named therein, a judgment
holding that by virtue of the allegations contained therein, Plaintiff is entitled to
compensatory and punitive damages/together with interest and costs, the amount to be
determined at trial, but in no event less than $100,000.00 (one hundred thousand dollars),
together with reasonable attorney's fees and any other relief the Court deems just and

proper.

Dated: May 3, 2017

 

Nicholas Bowers, Esq.
GARY TSIRELMAN, P.C.
Attorneys for Plaintiff

129 Livingston Street

2™ Floor

Brooklyn, NY 11201

47
